COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0334



Omega General Construction, L. L. C.

                      Versus - -
                                                                    19th Judicial District Court
Recreation and Parks Commission for the Parish of East              Case #:   699083
Baton Rouge                                                         East Baton Rouge Parish




On Application for Rehearing filed on   01/ 05/ 2022 by Omega General Construction, L. L. C.

Rehearing                              DENY




                                                                                    P          Iq,    jw
                                                                                 Page          ndon




                                                                                  ewel E. " Duke" Welch Jr.




                                                                                 Mitchell R. Theriot




Date     fEB 10 2022


Rodd Naquin,